DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Amended Claim 1 recites, “wherein said first electrical sensors and said second electrical sensors are on different electrical sides of said respective electrical connection between respective ones of said taps and said busway”. The specification only supports the first electrical sensors and said second electrical sensors are on a same electrical sides of said respective electrical connection between respective ones of said taps and said busway” (F13).  For examination purposes, the first electrical sensors and said second electrical sensors are coupled to said respective electrical connection between respective ones of said taps and said busway is considered.
Claim Objections
Claims 18-19 are objected to because of the following informalities:  Claim 18, lines 1-2 recites “wherein said determines” which should be corrected to “wherein said processing device determines”.  Claim 19, lines 1-2 have similar recitations and requires similar corrections. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-19, 21, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al. (US 9,437,387, IDS Document).
Regarding Claim 1, Kaplan discloses a busway for power distribution to equipment positioned in information technology racks (Figures 1-9, busway 114-118 providing power to racks 180 in Figures 1A, 1B and corresponding elements in other Figures), the busway comprising: 
(a) a plurality of locations in said busway suitably being configured to receive a plurality of detachably engageable taps (comprising 124-146, Figures 1A, 1B); 
(b) said busway including a plurality of segments (plurality of segments 114-118 shown in Figure 1A, 404-412, Figure 4), each of which are detachably engaged with one another, where each of said segments is detachably engaged in an end to end manner to form said busway that is arranged as a straight line (Figure 2A, Figure 4); 

(d) said busway is external to said information technology racks (114-118 external to 180, Figures 1A, 1B); 
(e) said busway providing power to said information technology racks by respective said taps (Abstract, “..The tap box provides electrical power from a busway to one or more rack computer systems…”); 
(f) each of said taps including a respective first electrical sensor (comprising 228-232, 256-260, Figures 2A-2C, Column 7, lines 60-62) that senses at least one of a voltage level and a current level within said tap beyond an electrical interconnection between a respective said tap and said respective one of said plurality of segments of said busway toward a respective one of said information technology racks (Column 7, lines 60-62, “…. monitoring circuit 246 receives a voltage signal from current sensors 234, 236, and 238 via signal lines 240, 242, and 244.  The voltage signal received via lines 240, 242, and 244 is proportional to the current flow through lines 216, 218, and 220 sensed by current sensors 234, 236, and 238”); 
(g) each of said first electrical sensors providing a first output signal to a computing device (Figures 2A-2C, Column 7, line 60 – Column 8, line 8, Column 9, lines 17-31, “…remote monitoring system interface 262 receiving voltage signals from current sensors 228, 230, and 232);
(h) said busway including a plurality of second electrical sensors (comprising 234-238, 240-244, Figures 2A-2C), each of which senses at least one of a voltage level and a current level of said busway beyond said electrical interconnection between said 
(i) wherein said first electrical sensors and said second electrical sensors are on different electrical sides of said respective electrical connection between respective ones of said taps and said busway (Figures 2A-2C, 234-238 and 228-234 located at different spacious levels in the tap box); 
(j) each of said second electrical sensors providing a second output signal to said computing device (sensed current signal from 234-238 provided to a computing device comprising part of 246, 262 including logic circuit to process the signal and output indication signals, Figures 2A-2C, Column 7, lines 60-62, “…. monitoring circuit 246 receives a voltage signal from current sensors 234, 236, and 238 via signal lines 240, 242, and 244.  The voltage signal received via lines 240, 242, and 244 is proportional to the current flow through lines 216, 218, and 220 sensed by current sensors 234, 236, and 238”).
Regarding Claim 2, Kaplan discloses the busway for power distribution of Claim 1 further comprising said plurality of information technology racks, each of which including said computing device therein (rows 102-108 comprising plurality of information technology racks 180, Figures 1A, 1B ).
Regarding Claim 3, Kaplan discloses the busway for power distribution of Claim 2 further comprising said plurality of information technology racks, each of which including said computing device therein including a computer server (Abstract, Column 1, lines 16-25).
Claim 5, Kaplan discloses the busway for power distribution of Claim 1 wherein said second electrical sensor is a voltage sensor sensing said voltage level (voltage sensing signals 240-244 from 234-238, Figures 2A-2C, Figures 2A-2C, Column 7, lines 60-62, “…. monitoring circuit 246 receives a voltage signal from current sensors 234, 236, and 238 via signal lines 240, 242, and 244.  The voltage signal received via lines 240, 242, and 244 is proportional to the current flow through lines 216, 218, and 220 sensed by current sensors 234, 236, and 238”).
Regarding Claim 6, Kaplan discloses the busway for power distribution of Claim 1 wherein said second electrical sensor is a current sensor sensing said current level (current sensors 234-238, Figures 2A-2C, Column 7, lines 49-53, “…current sensors 234, 236, and 238 are electrically coupled to electric lines 216, 218, and 220 and directly measure current flow through lines 216, 218, and 220 via the electrical coupling to electric lines 216, 218, and 220).
Regarding Claim 7, Kaplan discloses the busway for power distribution of Claim 1 wherein said second electrical sensor includes a current sensor sensing said current level and a voltage sensor sensing said voltage level (current sensors 234-238 sensing current and 240-244 sending voltage signals, Figure 2A, Column 7, lines 60-64, “…. monitoring circuit 246 receives a voltage signal from current sensors 234, 236, and 238 via signal lines 240, 242, and 244.  The voltage signal received via lines 240, 242, and 244 is proportional to the current flow through lines 216, 218, and 220 sensed by current sensors 234, 236, and 238, Column 8, lines 58-50, “…..monitoring circuit 246 receives both current and voltage measurements from sensors 234, 236, and 238).
Claim 9, Kaplan discloses the busway for power distribution of Claim 1 wherein each of said second electrical sensors is a supported by a respective one of said taps (details of the taps 124-146 in Figure 1A, is shown in Figure 2A including the electrical sensors 234-236).
Regarding Claim 10, Kaplan discloses the busway for power distribution of Claim 1 further comprising a processing module (comprising part of 246, 262 in Figure 2A  that performs processing of the output signals) that receives said output signals and determines electrical characteristics of said plurality of segments of said busway (Column 8, lines 66- Column 9, line 2, lines 24-26).
Regarding Claim 11, Kaplan discloses the busway for power distribution of Claim 1 further comprising each of said taps including a respective temperature sensor that senses a temperature level, and each of said temperature sensors providing a temperature signal to a computing device (a respective one of the electrical sensors 228-238 in Figure 2A providing output signal indicating temperature, Column 8, lines 50-53, “….monitoring circuit 246 receives signals indicating the state of tap box housing 201 including temperature, humidity, presence of smoke, etc.”).
Regarding Claim 12, Kaplan discloses the busway for power distribution of Claim 11 further comprising a processing module (comprising part of 246, 262 in Figure 2A  that performs processing of the output signals) that receives said temperature signals and determines electrical characteristics of said plurality of segments of said busway (Column 8, lines 66- Column 9, line 2,  “….monitoring circuit 246 may comprise software stored in a memory and executable by one or more computer systems to determine to 
Regarding Claim 13, Kaplan discloses the busway for power distribution of Claim 7 further comprising determining a power level based upon said current level and said voltage level (Column 8, lines 55-61, “….fuse 250 protects busway 274 from a short circuit in monitoring circuit 246 drawing excessive power from busway 274 causing busway 274 to trip and fail to provide electrical power to the devices that receive electrical power from busway 274”).
Regarding Claim 14, Kaplan discloses the busway for power distribution of Claim 1 further comprising each of said taps including a respective circuit breaker (comprising 202-206, Figures 2A, 2C, Column 4, lines 19-22, “….tap box assemblies 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144, and 146, comprise circuit breakers, fuses, or other like circuit protection elements”).
Regarding Claim 15, Kaplan discloses the busway for power distribution of Claim 14 further comprising said second electrical sensor sensing said at least one of said voltage level and said current level at a location such that opening of said respective circuit breaker disconnects an electrical interconnection between said second electrical sensor and said busway (electrical sensors 234-238 located downward of the circuit breakers, Figure 2A, voltage sensing signals 240-244 from 234-238, Figures 2A-2C, Figures 2A-2C, Column 7, lines 60-62, “….a voltage signal from current sensors 234, 236, and 238 via signal lines 240, 242, and 244.  The voltage signal received via lines 240, 242, and 244 is proportional to the current flow through lines 216, 218, and 220 sensed by current sensors 234, 236, and 238”).
Claim 16, Kaplan discloses the busway for power distribution of Claim 15 further comprising a busway electrical sensor that directly senses at least one of a voltage level and a current level of said busway without regard to whether said circuit breaker is open or closed (comprising fuse 250, 266 sensing electrical current and interrupting current flow, Column 9, lines 63-67, “…..Fuse 250 protects busway 274 and monitoring circuit 246.  If the current flowing through power supply 248 (electrical line 248 in FIG. 2A) exceeds a limit, fuse 250 interrupts the flow of current and prevents a short circuit in monitoring circuit 246 from affecting the operation of busway 274”).
Regarding Claim 17, Kaplan discloses the busway for power distribution of Claim 15 further comprising a processing device (comprising part of 246, 262 in Figure 2A that performs processing of the output signals) that determines whether said circuit breaker has opened (Column 7, line 66- Column 8, line 24).
Regarding Claim 18, Kaplan discloses the busway for power distribution of Claim 17 wherein said processing device determines whether said circuit breaker has said opened is based upon sensing at least one of said second electrical sensor sensing at least one of a zero said voltage level and a zero said current level (Column 8, lines 8-33, “… Monitoring circuit 246 may cause a first light 254 of annunciator 290 to emit a light if the voltage signal from current sensors 234, 236, and 238 is above a threshold that indicates a closed circuit and cause a second light 254 of annunciator 290 to emit a different colored light if the voltage signal from current sensors 234, 236, and 238 is below the threshold...and monitoring circuit 246 may cause the red light to emit light if the voltage signal from current sensors 234, 236, and 238 indicates that one or more of circuit protection elements 202, 204, and 206 are open or malfunctioning”, it is noted 
Regarding Claim 19, Kaplan discloses the busway for power distribution of Claim 17 wherein said processing device determines whether said circuit breaker has said opened is based upon at least one other electrical sensor sensing at least one of other current level and other voltage level (Column 7, line 66- Column 8, line 24, “…monitoring circuit 246 may cause the green light to emit light if the voltage signal from current sensors 234, 236, and 238 indicate that circuit protection elements 202, 204, and 206 are in the closed position, and monitoring circuit 246 may cause the red light to emit light if the voltage signal from current sensors 234, 236, and 238 indicates that one or more of circuit protection elements 202, 204, and 206 are open or malfunctioning”).
Regarding Claim 21, Kaplan discloses the busway for power distribution of Claim 15 further comprising a processing device that compares a breaker rating for said circuit breaker against said current level (Column 10, lines 31-35, “...Fuses 280 and 282 are configured to interrupt the flow of current through electrical branch 299 at a current threshold below the rating of circuit protection element 202 so that a defect in current sensor 234 does not cause circuit protection element 202 to trip, but instead results in a blown fuse 280 or 282”).
Regarding Claim 26, Kaplan discloses the busway for power distribution of Claim 1 further comprising determining a direction of a fault relative to a tap based upon detecting a disturbance by said second electrical sensor associated with said tap (Column 2, lines38-67, each tap including tap box/housing and indicating light .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 9,437,387, IDS Document) in view of Jones (US 8,576,082, IDS Document).
Regarding Claim 4, Kaplan discloses the busway for power distribution of Claim 1 wherein each of said plurality of segments are detachably engaged with one another (Figure 2A). Kaplan does not specifically disclose the segments engaged each other being with bolts. Jones discloses a busway (10, Figure 1) comprising plurality of 
Regarding Claims 22 and 25, Kaplan discloses the busway for power distribution of claim 1 further comprising a processor receiving sensed temperature of the tap housing (Column 8, lines 50-53, “….monitoring circuit 246 receives signals indicating the state of tap box housing 201 including temperature, humidity, presence of smoke, etc.”). Kaplan does not specifically disclose the processor determining energy dissipation between at least two of said segments or at least between two taps.
Jones discloses a busway (10, Figure 1) comprising plurality of segments (segments 12 joined by bolt 16, Figure 1), wherein the segments are detachably engaged with one another and computing device including a processor receiving sensed data that includes temperature of the joint to detect anomalies, taking into account position/location of the joint along the busway, ambient temperature, current through the busway etc.(Column 3, lines 26-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the busway of Kaplan, a joint parameter sensor and processor as taught by Jones, such that anomalies can be detected (Jones’ processor having sensed parameter data from all joints to detect anomalies associated with each joints, energy dissipation between the joints and of various types can be 
Regarding Claim 24, Kaplan discloses the busway for power distribution of Claim 1 further comprising a processor (comprising part of 246, 262 in Figure 2A  that performs processing of the output signals) associated with each tap (a first tap and a second tap) determining whether a voltage level sensed at each tap is above/below a threshold (Column 8, lines 66- Column 9, line 2,  “….monitoring circuit 246 may comprise software stored in a memory and executable by one or more computer systems to determine to emit a visual signal from annunciator 290 based on signals from sensors 234, 236, and 238”, Column 9, lines 24-26), where said first tap if further electrically distant from a head end of said busway than said second tap, where current of said busway goes from said head end toward said second tap and goes from said second tap toward said first tap (Figures 1A-2C). Kaplan does not specifically disclose determining an increase of said busway between a first tap and a second tap. 
Jones discloses a busway (10, Figure 1) comprising plurality of segments (segments 12 joined by bolt 16, Figure 1), wherein the segments are detachably engaged with one another and computing device including a central processor receiving sensed data from the joints to detect anomalies, taking into account position/location of the joint along the busway, ambient temperature, current through the busway etc.(Column 3, lines 26-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the busway of Kaplan, a central processor as taught by Jones and configure to receive the output signals from all tap, .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 9,437,387, IDS Document) in view of Tiffin (US 6,774,803).
Regarding Claim 20, Kaplan discloses the busway for power distribution of claim 17 further comprising said processing device determining to output an indication when the circuit breaker is opened. Kaplan does not specifically disclose determining a number of opening cycles for said circuit breaker. 
Tiffin discloses circuit breaker system (500, Figure 6) comprising circuitry determining a number of times the circuit breaker has opened based on sensed signal received from a sensor coupled to the circuit breaker (100, Figures 1-2, 300, Figure 4, Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the busway of Kaplan a trip indicator as taught by Tiffin, to alert the user of any maintenance required.
Response to Arguments
Applicant's arguments filed on 9/08/2021 have been fully considered but they are not persuasive and/or rendered in view of current rejection addressing the amended/new limitations.
Regarding Applicant’s arguments, on Page 7 of the Remarks toward the new limitation of each of the segments being detachably engaged in an end to end manner to form the busway that is arranged as a straight line, examiner respectfully notes that in Figure 1A and in Figure 4 Kaplan which meets the limitation, for example, Figure 4 
Regarding Applicant’s arguments, on Pages 7-8 of the Remarks toward the limitation of a plurality of first electrical sensors and the plurality of second electrical sensors, examiner respectfully notes that Kaplan discloses a plurality of first electrical sensors 228-232 and a plurality of second electrical sensors 234-238 as shown in Figures 2A-2C, each senses at least one of voltage level and a current level of said busway and spaced at different locations in the tap housing, meeting limitations of the recited elements as discussed in details in the rejection above.
Regarding Applicant’s arguments, on Page 8 of the Remarks that the electrical Kaplan merely teaches measuring electrical characteristics within the taps, examiner respectfully notes that the argued upon electrical sensors of the instant application are shown in Figure 13 (only Figure which shows the sensors) within the tap 610 beyond the circuit breakers 640 similarly to Kaplan.
Regarding Applicant’s arguments, on Page 8 of the Remarks toward the limitation of the first electrical sensors and said second electrical sensors are on different electrical sides of said respective electrical connection, please see the Specification objection above.
Regarding Applicant’s arguments, on Page 8 of the Remarks toward dependent Claims 2-7 and 9-26, please see the response to arguments toward Claim 1above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson et al. (US 2012/0327547) discloses a fuse comprising a current sensor; Wildstone et al. (US 8,911,248) discloses a busbar connection assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 9/16/2021